NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 14a0114n.06

                                         No. 13-5160

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                            Feb 10, 2014
VICKI L. COUCH,                                )
                                                                        DEBORAH S. HUNT, Clerk
                                               )
        Plaintiff-Appellant,                   )
                                               )
v.                                             )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
PATRICK R. DONAHOE, Postmaster                 )   WESTERN DISTRICT OF KENTUCKY
General, United States Postal Service,         )
                                               )
        Defendant-Appellee.                    )



        Before:     DAUGHTREY, COOK, and WHITE, Circuit Judges.


        MARTHA CRAIG DAUGHTREY, Circuit Judge.              Plaintiff Vicki Couch appeals the

district court=s grant of summary judgment to Patrick Donahoe, the U. S. Postmaster General, on

her claims of employment discrimination based on gender and race, hostile work environment,

and retaliation.    We affirm.


        Couch, an African-American female, is a permanent employee of the United States Postal

Service (USPS), where she has worked since 1993. Over the years, Couch has filed several

Equal Employment Opportunity Commission (EEOC) complaints, alleging that she was subject

to harassment by a number of fellow employees of varying races and genders. For example,

some of her EEOC complaints concerned Victoria Grimes, an African-American female who

worked as a Acasual@ employee (meaning that she lacked the career protections afforded

permanent employees like Couch).       Couch alleges that Grimes harassed her on several
No. 13-5160
Couch v. Donahoe

occasions by threatening to bump into Couch, placing Atrays of mail behind [Couch] or in [her]

path@ to Acreate[ ] safety hazards,@ arranging break schedules to match Couch=s own schedule,

making Aloud derogatory statements@ about Couch, and engaging in other Ahostile and

threatening behavior.@


       Couch also had run-ins with Bobby Pittman, a white male permanent employee, and

Richard Boyd, an African-American casual employee.           In May 2009, for instance, Pittman

allegedly Asubjected [Couch] to physical harm@ by bumping her with his shoulder.           Couch

reported the incident to one of her supervisors, Kenneth Creten, who asked her to write a

statement about the incident, which she refused to do.       Instead, upon returning from Creten=s

office, she allegedly had a Ahostile encounter@ with Boyd.    He had begun work on the conveyor

belt near Couch, causing her to tell him Anot to >come up here fucking with me.=@     In response,

Boyd raised his arm in a threatening manner. Couch called 911 to report Boyd=s behavior but

did not file charges. After this altercation, Couch took a four-month medical leave Adue to

work related stress.@


       Although the USPS investigated each incident cited in the record on appeal, Couch

alleged that her complaints were not taken as seriously as the complaints filed by other

employees, which she attributed to racial and gender bias. As the district court concluded,

however, Couch did not provide sufficient evidence that a similarly-situated USPS employee of a

different race or gender was treated more favorably than she was.     The record suggests that the




                                              -2-
No. 13-5160
Couch v. Donahoe

USPS=s failure to find merit with respect to Couch=s complaints resulted from its conclusion that

her claims of harassment were isolated and minor.


        Couch also failed to show that her co-workers created a hostile work environment.       She

alleged a number of incidents over a span of many years that may have made the workplace less

than pleasant, but she has not alleged anything sufficiently severe or pervasive to qualify under

the standards set forth in Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993).


        Finally, Couch cannot show that the USPS undertook any retaliatory action against her

for filing EEOC complaints. Couch has been promoted and received raises following the

incidents cited in this action.     Moreover, she presented no evidence to suggest that her

co-workers harassed her or singled her out because of her administrative filings.


        The district court carefully set out the relevant facts and law and properly applied the law

to those facts.   The issuance of a full written opinion by this court would, therefore, be

duplicative and would serve no useful precedential purpose.           We therefore AFFIRM the

judgment of the district court based on the reasoning set forth in its order filed on January 10,

2013.




                                                -3-